


110 HR 5842 IH: Medical Marijuana Patient Protection

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5842
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Paul, Mr. Rohrabacher,
			 Mr. Farr, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for the medical use of marijuana in accordance
		  with the laws of the various States.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Marijuana Patient Protection
			 Act.
		2.Controlled
			 Substances Act
			(a)ScheduleMarijuana is moved from schedule I of the
			 Controlled Substances Act to schedule II of such Act.
			(b)Prescription or
			 recommendation
				(1)In
			 generalNo provision of the
			 Controlled Substances Act shall prohibit or otherwise restrict in a State in
			 which marijuana may be prescribed or recommended by a physician for medical use
			 under applicable State law—
					(A)the prescription
			 or recommendation of marijuana by a physician for medical use;
					(B)an individual from obtaining, possessing,
			 or transporting within their State, manufacturing or using marijuana in
			 accordance with a prescription or recommendation of marijuana by a physician
			 for medical use by such individual hereinafter in this section referred to as
			 an authorized patient;
					(C)an individual authorized under State law to
			 obtain, possess, transport within their State, or manufacture marijuana from
			 obtaining, possessing, transporting within their State, or manufacturing
			 marijuana on an authorized patient’s behalf; or
					(D)a pharmacy or other entity authorized under
			 local or State law to distribute medical marijuana to authorized patients from
			 obtaining, possessing or distributing marijuana to such authorized
			 patients.
					(2)ProductionNo
			 provision of the Controlled Substances Act shall prohibit or otherwise restrict
			 an entity authorized by a State or local government, in which marijuana may be
			 prescribed or recommended by a physician for medical use, for the purpose of
			 producing marijuana for prescription or recommendation by a physician for
			 medical use from producing, processing, or distributing marijuana for such
			 purpose.
				3.Federal Food,
			 Drug, and Cosmetic Act
			(a)In
			 generalNo provision of the
			 Federal Food, Drug, and Cosmetic Act shall prohibit or otherwise restrict in a
			 State in which marijuana may be prescribed or recommended by a physician for
			 medical use under applicable State law—
				(1)the prescription
			 or recommendation of marijuana by a physician for medical use;
				(2)an individual from obtaining, possessing,
			 or transporting within their State, manufacturing, or using marijuana in
			 accordance with a prescription or recommendation of marijuana by a physician
			 for medical use by such individual, hereinafter in this section referred to as
			 an authorized patient;
				(3)an individual authorized under State law to
			 obtain, possess, transport within their State, or manufacture marijuana from
			 obtaining, possessing, transporting within their State, or manufacturing
			 marijuana on an authorized patient’s behalf; or
				(4)a pharmacy or other entity authorized under
			 local or State law to distribute medical marijuana to authorized patients from
			 obtaining, possessing or distributing marijuana to such authorized
			 patients.
				(b)ProductionNo
			 provision of the Federal Food, Drug, and Cosmetic Act shall prohibit or
			 otherwise restrict an entity authorized by a State or local government, in
			 which marijuana may be prescribed or recommended by a physician for medical
			 use, for the purpose of producing marijuana for prescription or recommendation
			 by a physician for medical use from producing, processing, or distributing
			 marijuana for such purpose.
			4.Relation of Act
			 to certain prohibitions relating to smokingThis Act does not affect any Federal, State,
			 or local law regulating or prohibiting smoking in public.
		
